Citation Nr: 1635035	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-49 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to a disability evaluation in excess of 60 percent for a low back disability.

3.  Entitlement to an effective date prior to January 17, 2008 for the award of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was retained by the RO in Phoenix, Arizona.

A November 2012 rating decision increased the Veteran's evaluation for his low back disability from 40 to 60 percent, effective January 17, 2008.  Because this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board remanded the Veteran's claims for further development.  A more detailed procedural posture is provided in the August 2013 Board remand.  These matters are now returned to the Board for further review.

The Board also remanded the issue of entitlement to service connection for a left ear hearing loss disability.  Subsequently, a June 2014 rating decision granted the claim.  As such, there remains no issue or controversy for decision.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

The August 2013 Board remand also noted that the Veteran's claim for entitlement to a TDIU had already been granted in full by a November 2012 rating decision, with an effective date of January 17, 2008 (the date of the increased rating claim).  The notification letter date for that decision was December 10, 2012.  On December 10, 2013, the Veteran timely filed a notice of disagreement with regard to the effective date of that award.  See 38 C.F.R. §§ 20.302, 20.305(b) (2015).  Therefore, the issue of entitlement to an earlier effective date for the award of a TDIU is addressed in the remand section below.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for tinnitus, and for a thoracic spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, July 2011; Deferred rating decision, May 2014.  Therefore, the Board has no jurisdiction over these matters, and they are referred to the AOJ for adjudication.

The issue of entitlement to an effective date prior to January 17, 2008 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has right ear sensorineural hearing loss that was incurred in service.

2.  The Veteran's low back disability is manifested by incapacitating episodes requiring bed rest having a total duration of at least 6 weeks in any 12-month period; there is no evidence of ankylosis of the entire spine.

3.  The Veteran's left lower extremity neurogenic claudication associated with his low back disability is manifested by symptoms no more severe than moderate incomplete paralysis of the common peroneal nerve.

4.  The Veteran's right lower extremity neurogenic claudication associated with his low back disability is manifested by symptoms no more severe than moderate incomplete paralysis of the common peroneal nerve.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability has been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an evaluation in excess of 60 percent for a low back disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for a separate evaluation of 20 percent for left lower extremity neurogenic claudication associated with the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-14, 4.71a, 4.124a, Diagnostic Code 8521 (2015). 

4.  The criteria for a separate evaluation of 20 percent for right lower extremity neurogenic claudication associated with the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-14, 4.71a, 4.124a, Diagnostic Code 8521 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for right ear hearing loss is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's right ear hearing loss claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for an increased rating for his low back disability, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The Board finds that a March 2008 VCAA letter fully satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support his low back rating claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain. The notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records, private treatment records, and SSA records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c) (2015).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was afforded VA examinations in November 2008 and April 2012 relating to his low back disability.  Although the Board finds the November 2008 VA examination report to be woefully brief, the Board does find the later April 2012 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  There is no evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the last VA examination.  See 38 C.F.R. § 3.327(a) (2015).  The Board adds that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

The Board notes that the most recently, in August 2013, the Board remanded the Veteran's low back disability rating claim so that all of the Veteran's more recent VA treatment records dated since March 2008 could be associated with the claims file.  Pursuant to the Board's remand directive, those records were later associated with the claims file.  The Board adds that they did not indicate any need for a new VA examination for any worsening.  Therefore, the Board finds that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases in 38 C.F.R. § 3.309(a), which include sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a 38 C.F.R. § 3.309(a) "chronic" disease by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty from February 1969 to November 1970, including service in Vietnam as a rotary wing pilot in an assault helicopter unit.  See DD Form 214; Service treatment records, May 1970; Medical Board, July 1970.  He claims that he has right ear hearing loss that due to acoustic trauma in service.

As an initial matter, the Board acknowledges that the Veteran is already service connected for a left ear hearing loss disability.

As noted above, the Veteran's service records show that he served as a rotary wing or helicopter pilot in Vietnam.  A May 1970 service treatment record reflects he reported anxiety due to "being shot at."  See May 1970 at p. 21 of 100.  Therefore, acoustic trauma is conceded in this case.  See 38 U.S.C.A. § 1154(b).

His service treatment records do not reflect any complaints of hearing difficulties.

His January 1970 flying examination report reflects pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
10
10
10
25
LEFT
20
05
0
-5
0
05

His August 1970 discharge examination report reflects pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
20
10
20
20
10
30
LEFT
10
10
20
5
20
15

The Veteran was afforded a VA examination in November 2013, which report reflects that pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
Avg.
RIGHT
15
25
30
55
55
50
41
LEFT
15
15
20
55
50
50


Speech recognition ability (using Maryland CNC) was 100 percent for the right ear.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  Because the Veteran was shown to have auditory thresholds of 40 decibels or greater at 3000 and 4000 hertz, the Board finds that he is shown to have a current right ear hearing loss disability VA purposes as defined by 38 C.F.R. §3.385.

The November 2013 VA examiner opined regarding the Veteran's left ear that it is at least as likely as not related to his in-service noise exposure, reasoning that the "service medical records indicated a significant shift in hearing levels during military service."  Subsequently, a June 2014 rating decision awarded service connection for the Veteran's left ear.  Regarding the right ear on appeal in this case, however, the examiner opined it is less likely as not related to his in-service noise exposure, reasoning that there were no significant shifts in thresholds in service.  However, it is not entirely clear whether such distinction was mistaken on the VA examiner's part, because the threshold shifts in the left ear were 20 decibels at most, as compared to 15 decibels at most in the right ear.  In other words, the important distinction for adjudication purposes is that there were threshold shifts shown in service for both the left and the right ear, and that these differences were relatively similar as between the already service-connected left ear versus the right ear (i.e., there is only a five decibel difference).  Therefore, the Board will resolve all doubt in the Veteran's favor and grant service connection for the right ear as well.

B.  Low Back

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2015).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back disability is currently assigned a 60 percent disability rating under Diagnostic Code 5243, effective January 17, 2008.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating.  See Claim, January 17, 2008.  He also alleges that he has radiculopathy, peripheral neuropathy, and peroneal nerve paralysis of the lower extremities due to his low back disability.

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015).

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded VA examinations in November 2008 and April 2012.  

As explained above, the Board finds that the November 2008 VA examination was woefully brief and therefore inadequate.  It notes among other things that the Veteran reported constant back pain, an x-ray showed compression of L1 to L5, a laminectomy defect at L5, and degenerative spurring of the vertebrae, and that an EMG revealed no evidence of radiculopathy.

Private treatment records from Dr. T.D. reflect that around September 2010, he performed a "360-degree global fusion" at L4-S1.  A pre-operative evaluation notes that the Veteran had complained of chronic back pain and lower extremity paresthesias, which paresthesias was noted as being in both lower extremities in an L5 to S1distribution.  X-rays taken that day revealed a prior laminectomy at L5, with some post laminectomy disc degeneration, severe neural foraminal narrowing, and discogenic collapse throughout multiple levels in the spine, greatest across L3 to S1.

Shortly after the fusion surgery, an October 2010 record from Dr. T.D. reflects he noted that the Veteran had some radiating pain from his buttocks into his posterior thigh, noted as likely post-operative pain, but that the Veteran had no residual neurologic complaints or sensory deficits, and that he had 5/5 motor strength in his lower extremities.  

The April 2012 VA examination report reflects the examiner noted a diagnosis of a fusion at L1-L5 and IVDS.  It was noted that a prior June 2010 VA x-ray showed old compression fractures at L1 and L5, mild to moderate degenerative disc disease (DDD), and degenerative arthritis.  It was noted that private treatment records from Dr. T.D. showed the Veteran was status post fusion at L5-S1 with instrumentation cages.  The examiner noted that the Veteran reported back pain, aching in his legs, and left foot weakness, and experiencing flare-ups with use.  The examiner noted range of motion testing revealed limitation of flexion to 45 degrees, including after repetitive use testing.  The examiner noted there was functional loss due to excess fatigability, incoordination, and pain on movement.  Muscle strength testing was 5/5 for the bilateral hips, knees, and ankles.  Sensory examination of the lower extremities was normal.  Straight leg testing (noted as for radiculopathy) was negative.  Ankle reflexes, however, were noted as absent.  The examiner opined that the Veteran does not have any radiculopathy.  Rather, the VA examiner opined that the Veteran has "moderate" spinal neurogenic claudication, described as the legs feeling painful and numb after about an hour of being up and around, and after a period of rest, the Veteran could walk for another hour or so with the re-onset of pain and "mild" numbness overall.  The examiner specifically noted that he did not see any evidence of radiculopathy or a peroneal nerve condition other than the Veteran's neurogenic claudication.  The examiner opined that the Veteran could perform sedentary work based on his cognitive functioning and ability to sit with ease.  

The Board notes that it has reviewed and seriously considered all of the medical evidence of record, including but not limited to all of the Veteran's treatment records from VA, SSA, Dr. T.D., Dr. J.H., Dr. N.B. of the East Valley Pain Center, and from the Arizona Pain and Spine Institute.  The Board has also carefully reviewed and considered all of the lay evidence of record, including not only the Veteran's statements, but also the statements he submitted from his friends S.M. and M.E. in August 2008, 

As noted above, the Veteran's low back disability is currently rated as 60 percent disabling under Diagnostic Code 5243 (IVDS), which the Board notes is the maximum schedular rating provided for IVDS.  While the General Rating Formula (DCs 5235 to 5242) provides a higher 100 percent rating for ankylosis of the entire spine (only 50 percent for ankylosis of only the thoracolumbar spine), there is no medical evidence of the Veteran having ankylosis, or even of symptoms of such a severity as approaching such.  Therefore, the Board finds that the preponderance of the evidence is against finding that an evaluation in excess of 60 percent is warranted at any time during the period on appeal.

Regarding the Veteran's associated neurologic manifestations, as shown above, the Veteran has reported experiencing pain mand numbness or paresthesias in his lower extremities, which was described by the April 2012 VA examiner as "moderate" neurogenic claudication associated with the Veteran's low back disability.  The Board also acknowledges that back in service, the Veteran was noted as having radiculopathy of the lower extremities with some mild right peroneal nerve paralysis.  Therefore, the Board finds that under Diagnostic Code 8521 (common peroneal nerve), separate 20 percent ratings are warranted for the Veteran's associated left and right lower extremity neurogenic claudication (each) as "moderate."

With regard to DeLuca considerations and 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that pain and painful motion are already contemplated by the currently assigned 60 percent rating for the Veteran's low back disability, and by the additional 20 percent ratings (each) awarded for his lower extremity pain and numbness.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).

Again, the Board notes that it has taken into consideration all of the Veteran's lay statements, including his assertion that he stopped working making cabinets due to his low back disability (see April 2012 VA examination).  While that may be so, the April 2012 VA examiner opined that the Veteran is still able to perform sedentary work.  Moreover, the Board finds that the presently assigned 60 percent rating, with two separate 20 percent ratings for associated neurologic symptoms of the lower extremities, already contemplates rather significant occupational impairment.

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's low back disability and associated neurologic manifestations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria already contemplate the Veteran's pain, painful motion, limitation of motion, incapacitating episodes, and his "moderate" associated neurogenic symptoms in his lower extremities.  As such, an extraschedular rating is not appropriate.

In summary, for the reasons explained above, the Board concludes that entitlement to an evaluation in excess of 60 percent for the veteran's low back disability is not warranted, but that separate 20 percent ratings (each) for the Veteran's left and right lower extremity neurogenic claudication associated with his low back disability are warranted.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to an evaluation in excess of 60 percent for a low back disability is denied.

Entitlement to a separate 20 percent evaluation for left lower extremity neurogenic claudication associated with a low back disability is granted.

Entitlement to a separate 20 percent evaluation for right lower extremity neurogenic claudication associated with a low back disability is granted.


REMAND

As noted in the introduction above, a November 2012 rating decision granted the Veteran's claim of entitlement to a TDIU, with an effective date of January 17, 2008 (the date of the increased rating claim).  The notification letter date for that decision was December 10, 2012.  On December 10, 2013, the Veteran timely filed a notice of disagreement with regard to the effective date, but no statement of the case (SOC) has been issued.  See 38 C.F.R. §§ 20.302, 20.305(b) (2015).  Therefore, the issue of entitlement to an effective date prior to January 17, 2008, for the award of a TDIU should be remanded to the RO for the issuance of a SOC.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Then, the claim should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC with regard to the issue of entitlement to an effective date prior to January 17, 2008 for a TDIU.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the claim is to be returned to the Board only if an adequate and timely substantive appeal is filed.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


